Exhibit 10.4


AMAG PHARMACEUTICALS, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR COMPANY EMPLOYEES



Name of Grantee:
 
 
No. of Restricted Stock Units:
 
 
Grant Date:
 
 

Pursuant to the AMAG Pharmaceuticals, Inc. Fourth Amended and Restated 2007
Equity Incentive Plan (the “Plan”), AMAG Pharmaceuticals, Inc. (the “Company”)
hereby grants an award of the number of Restricted Stock Units listed above (an
“Award”) to the Grantee named above. Each Restricted Stock Unit shall relate to
one share of Common Stock, par value $0.01 per share (the “Stock”) of the
Company.
1.    Restrictions on Transfer of Award. This Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, and any shares of Stock issuable with respect to the Award may not be
sold, transferred, pledged, assigned or otherwise encumbered or disposed of
until (i) the Restricted Stock Units have vested as provided in Section 2 of
this Agreement and (ii) shares of Stock have been issued to the Grantee in
accordance with the terms of the Plan and this Agreement.
2.    Vesting of Restricted Stock Units. The restrictions and conditions of
Section 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains in a Business
Relationship (as defined in Section 3 below) on such Dates. If a series of
Vesting Dates is specified, then the restrictions and conditions in Section 1
shall lapse only with respect to the number of Restricted Stock Units specified
as vested on such date.
Incremental Number of 
Restricted Stock Units Vested
Vesting Date
_____________ (___%)
____________
_____________ (___%)
____________
_____________ (___%)
____________
 
 

The Administrator may at any time accelerate the vesting schedule specified in
this Section 2.
3.    Termination of Business Relationship.
(a)    If the Grantee’s Business Relationship terminates for any reason
(including death or disability) prior to the satisfaction of the vesting
conditions set forth in




--------------------------------------------------------------------------------




Section 2 above, any Restricted Stock Units that have not vested as of such date
shall automatically and without notice terminate and be forfeited, and neither
the Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Restricted Stock Units. Notwithstanding the foregoing, under certain
circumstances set forth in the Employment Agreement dated as of __________ by
and between the Company and the Grantee (the “Employment Agreement”), and
subject to compliance by the Grantee with the requirements of the Employment
Agreement related to such circumstances, the vesting of unvested Restricted
Stock Units may be accelerated as provided in and subject to the terms of the
Employment Agreement.
(b)     “Business Relationship” means service to the Company or any of its
Subsidiaries, or its or their successors, in the capacity of an employee,
officer, director, consultant or advisor. For purposes hereof, a Business
Relationship shall not be considered as having terminated during any military
leave, sick leave, or other leave of absence if approved in writing by the
Company and if such written approval, or applicable law, contractually obligates
the Company to continue the Business Relationship of the Grantee after the
approved period of absence (an “Approved Leave of Absence”). For purposes
hereof, a Business Relationship shall include a consulting arrangement between
the Grantee and the Company that immediately follows termination of employment,
but only if so stated in a written consulting agreement executed by the Company.
4.    Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than two and one-half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Section 2 of this Agreement on such date and
the Grantee shall thereafter have all the rights of a stockholder of the Company
with respect to such shares.
5.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in Section 2(b)
of the Plan. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.
6.    Tax Withholding. The Grantee shall, not later than the date as of which
the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Company
for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. The Company shall satisfy the
required tax withholding obligation by withholding from shares of Stock to be
issued to the Grantee a number of shares of Stock with an aggregate Fair Market
Value that would satisfy the withholding amount due; provided, however, that the
amount withheld does not exceed the maximum tax rate. In addition, by acceptance
of this Award, the Grantee agrees that for all outstanding restricted stock unit
awards of the Company that the Grantee holds that have not yet vested, the
Company shall satisfy any required tax withholding obligation by withholding
from shares of Stock to be issued under such awards a number of shares of Stock
with an




--------------------------------------------------------------------------------




aggregate Fair Market Value that would satisfy the withholding amount due;
provided however, that the amount withheld does not exceed the maximum tax rate.
7.    Section 409A of the Code. This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.
8.    No Obligation to Continue Business Relationship. Neither the Company nor
any Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee’s Business Relationship, and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
Subsidiary to terminate the Business Relationship of the Grantee at any time.
9.    Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
10.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Grantee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Grantee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.
11.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business to the attention of the Company’s Treasurer and
shall be mailed or delivered to the Grantee at the address on file with the
Company or, in either case, at such other address as one party may subsequently
furnish to the other party in writing.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------




SIGNATURE PAGE TO AMAG PHARMACEUTICALS, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
 
AMAG PHARMACEUTICALS, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
William K. Heiden
 
 
Title:
 
President and Chief Executive Officer
 
 
 
 
 
 





The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned, and the undersigned acknowledges receipt of
a copy of this entire Agreement, a copy of the Plan, and a copy of the Plan’s
related prospectus. Electronic acceptance of this Agreement pursuant to the
Company’s instructions to the Grantee (including through an online acceptance
process) is acceptable.
 
Dated:
 
 
 
 
 
 
 
 
Grantee's Signature
 
 
 
 
 
 
 
 
 
 
 
Grantee's name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





